                                                                                                                          Case 2:20-cv-00147-APG-VCF Document 15 Filed 04/17/20 Page 1 of 2



                                                                                                                      1 Joel E. Tasca
                                                                                                                        Nevada Bar No. 14124
                                                                                                                      2 Lindsay Demaree
                                                                                                                        Nevada Bar No. 11949
                                                                                                                      3 BALLARD SPAHR LLP
                                                                                                                        1980 Festival Plaza Drive, Suite 900
                                                                                                                      4 Las Vegas, Nevada 89135
                                                                                                                        Telephone: 702.471.7000
                                                                                                                      5 Facsimile: 702.471.7070
                                                                                                                        tasca@ballardspahr.com
                                                                                                                      6 demareel@ballardspahr.com

                                                                                                                      7 Attorneys for Defendant
                                                                                                                        Capital One , N.A.
                                                                                                                      8

                                                                                                                      9
                                                                                                                     10                           UNITED STATES DISTRICT COURT

                                                                                                                     11                                  DISTRICT OF NEVADA

                                                                                                                     12 CHARLENE TIBBS,                                CASE NO. 2:20-cv-00147-APG-VCF
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13          Plaintiff,                            STIPULATION AND ORDER TO
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                                                                       EXTEND TIME FOR CAPITAL ONE,
                                                                                                                     14 v.
                                                                                                                                                                       N.A. TO RESPOND TO PLAINTIFF’S
                                                                                                                     15 CAPITAL ONE; EARLY WARNING;                    COMPLAINT
                                                                                                                        TELECHECK AND WELLS FARGO;
                                                                                                                     16                                                (First Request)
                                                                                                                             Defendants.
                                                                                                                     17

                                                                                                                     18          The response of Defendant Capital One, N.A. (“Capital One”) to Plaintiff
                                                                                                                     19 Charlene Tibbs’ complaint currently is due April 16, 2020. Capital One has

                                                                                                                     20 requested, and Plaintiff has agreed, that Capital One has up to and including April

                                                                                                                     21 30, 2020 to respond to Plaintiff’s complaint, to provide time for Capital One to

                                                                                                                     22 investigate Plaintiff's allegations and for the parties to discuss a potential early

                                                                                                                     23 resolution.

                                                                                                                     24

                                                                                                                     25                               [Continued on following page.]
                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #40068871 v1
                                                                                                                          Case 2:20-cv-00147-APG-VCF Document 15 Filed 04/17/20 Page 2 of 2



                                                                                                                      1           This is the first request for such an extension, and it is made in good faith and

                                                                                                                      2 not for purposes of delay.

                                                                                                                      3 Dated: April 15, 2020

                                                                                                                      4 BALLARD SPAHR LLP                                KNEPPER & CLARK LLC
                                                                                                                      5                                                  By: /s/ Miles Clark
                                                                                                                        By: /s/ Lindsay Demaree                          Matthew I. Knepper
                                                                                                                      6 Joel E. Tasca                                    Nevada Bar No. 12796
                                                                                                                        Nevada Bar No. 14124                             Miles Clark
                                                                                                                      7 Lindsay Demaree                                  Nevada Bar No. 13848
                                                                                                                        Nevada Bar No. 11949                             5510 S. Fort Apache Rd., Suite 30
                                                                                                                      8 1980 Festival Plaza Drive, Suite 900             Las Vegas, Nevada 89148
                                                                                                                        Las Vegas, Nevada 89135
                                                                                                                      9                                                  David H. Krieger
                                                                                                                        Attorneys for Defendant                          Nevada Bar No. 9086
                                                                                                                     10 Capital One, N.A.                                Shawn W. Miller
                                                                                                                                                                         Nevada Bar No. 7825
                                                                                                                     11                                                  KRIEGER LAW GROUP LLC
                                                                                                                                                                         2850 W. Horizon Ridge Pkwy, Suite 200
                                                                                                                     12                                                  Henderson, Nevada 89052
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13                                                  Attorneys for Plaintiff
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                     14

                                                                                                                     15

                                                                                                                     16
                                                                                                                                                                  ORDER
                                                                                                                     17
                                                                                                                                                                  IT IS SO ORDERED:
                                                                                                                     18
                                                                                                                     19
                                                                                                                                                                  UNITED STATES MAGISTRATE JUDGE
                                                                                                                     20
                                                                                                                                                                                4-17-2020
                                                                                                                     21                                           DATED:
                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25
                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #40068871 v1                        2
